         Case 1:20-cv-00017-TJC Document 12 Filed 05/05/20 Page 1 of 2




                                                                          FILED
                  IN THE UNITED ST ATES DISTRICT COURT                        MAYO 5 2020
                      FOR THE DISTRICT OF MONT ANA                       Clerk, U S District Court
                                                                           District Of Montana
                            BILLINGS DIVISION                                     Billings




                                               CV-20-17-BLG-SPW-TJC
 CHARLES K. EDMUNDS JR.,

                     Plaintiff,                     ORDER

 vs.

 ANDREW M. SAUL, Commissioner
 of Social Security,

                     Defendant.


       It has been brought to the Court's attention that the Parties' Consent to the

Exercise of Jurisdiction by a United States Magistrate Judge in the above-

captioned matter was received by the Clerk's Office on April 6, 2020. Therefore,

       IT IS HEREBY ORDERED that the Court's non-consent Order (Doc. 7)

dated April 29, 2020 is hereby WITHDRAWN, as the parties in this case

voluntarily consent to have a United States Magistrate Judge conduct any and all

further proceedings in this case.
         Case 1:20-cv-00017-TJC Document 12 Filed 05/05/20 Page 2 of 2



      The Clerk of Court is directed to forthwith notify the parties of the making

of this Order.


                       ~
      DATED this     0       day of May, 2020.


                                       L ~ ;; tJ~
                                      SUSANP. WATTERS
                                      United States District Judge




                                        2
